      Case: 1:20-cv-00007-DMB-DAS Doc #: 9 Filed: 05/18/20 1 of 1 PageID #: 296




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

JOHN GROOMS                                                                               PETITIONER

v.                                                                            No. 1:20CV7-DMB-DAS

STATE OF MISSISSIPPI                                                                    RESPONDENT

                                                   AND

JOHN GROOMS                                                                               PETITIONER

v.                                                                             No. 1:20CV36-SA-JMV

STATE OF MISSISSIPPI                                                                    RESPONDENT


                        ORDER CONSOLIDATING THIS CASE WITH
                     GROOMS V. STATE OF MISSISSIPPI, 1:20CV7-DMB-DAS

        The court takes up, sua sponte, the consolidation of this case with Grooms v. State of

Mississippi, 1:20CV7-DMB-DAS. The petitioner has challenged the calculation of his sentence

regarding the same conviction the instant petition for a writ of habeas corpus and one he filed in this

court previously: Grooms v. State of Mississippi, 1:20CV7-DMB-DAS. In both petitions, Mr.

Grooms challenges his sentence imposed in State of Mississippi v. Grooms, CR2018-175 in the Circuit

Court of Prentiss County, Mississippi. The Clerk of the Court is DIRECTED to CONSOLIDATE

these two cases, leaving the earlier-filed action as the lead case.

        SO ORDERED, this, the 18th day of May, 2020.

                                                                  /s/ Sharion Aycock
                                                                  U. S. DISTRICT JUDGE
